NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT


AUTUMN DAWN BRETON,                    )
                                       )
            Appellant,                 )
                                       )
v.                                     )      Case No. 2D17-4612
                                       )
WILMINGTON SAVINGS FUND                )
SOCIETY, FSB, D/B/A                    )
CHRISTIANA TRUST, NOT IN               )
ITS INDIVIDUAL CAPACITY,               )
BUT SOLELY AS TRUSTEE                  )
FOR BCAT 2015-14ATT,                   )
                                       )
            Appellee.                  )
                                       )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for
Pasco County; Linda H. Babb, Judge.

Autumn Dawn Breton, pro se.

Adam J. Knight and Jacqueline
Simms-Petredis of Burr & Forman LLP,
Tampa, for Appellee.


PER CURIAM.


            Affirmed.
SALARIO, and ATKINSON, JJ., and CASE, JAMES, ASSOCIATE SENIOR JUDGE,
Concur.




                                 -2-